DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 9/28/2022 is acknowledged.
3.	Claims 1-8 are currently being examined. Claims 9-15 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 4 and 8 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Affinito et al. (US 2012/0043940 A1), herein referred to as Affinito.
With respect to claim 1, Affinito teaches [0026 and 0029] an electrochemical cell comprising a multi-layered anode stabilization layer structure 10 (Figure 1 shown below) that includes an anode 20 comprised of a base electrode material and a multi-layered structure 22. The multi-layered structure 22 includes a single-ion conductive material layer 50 (ion conduction material with a porous structure), a polymeric layer 40 and a separation layer 30. Affinito further teaches [0032] a current collector is positioned on a surface of the anode 20 opposite the multi-layered structure (not shown in Figure 1). Affinito also teaches [0104] electrolyte 60 can act as a separator between the anode and a cathode of the electrochemical cell when the electrolyte is configured to be a solid electrolyte layer or a gel electrolyte layer.

    PNG
    media_image1.png
    452
    667
    media_image1.png
    Greyscale

	Affinito further teaches [0047-0048] the polymeric layer 40 and separation layer 30 (ion deposition biasing elements) are capable of reducing the flow of species, such as ions from the electrolyte, to the anode thereby reducing dendrite formation, self- discharge and loss of cycle life of the electrochemical cell.
	With respect to claim 2, Affinito teaches [0037] the single-ion conductive material layer may include a lithium based ceramic material such as lithium nitrides, lithium silicates, lithium aluminates, lithium oxides and the like.
	With respect to claim 5, Affinito teaches [0048 and 0075-0076] the polymeric and separation layers may include a material that is capable of forming an alloy with lithium metal (dendrite quenching layer) and the polymeric and separation layers (Figure 1) are positioned between the anode and electrolyte (separator) so that undesirable reactions caused by the flow of ions are reduced at the surface of the anode and dendrite formation is suppressed.
	With respect to claim 6, Affinito teaches a multi-layered anode stabilization layer structure 14 (Figure 7 shown below) comprising [0075-0076 and 0094] a separation layer 32 (deposition biasing element) that includes a metal layer (electronically conductive coating) formed on a single-ion conductive material layer 50 (ion conduction material with a porous structure) which reduces the flow of ions at the surface of the anode and dendrite formation is suppressed.


    PNG
    media_image2.png
    728
    668
    media_image2.png
    Greyscale

	With respect to claim 8, Affinito teaches [0088] the porous single-ion conductive material layer of the anode can be configured to have less than 25 percent filled pores, which would mean at least 75 percent of the pores in the porous single-ion conductive material layer would be open and would result in a porosity of at least 75 percent, thereby falling within the claimed range of 60 to 90 percent porosity. 

Claim Rejections - 35 USC § 103
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Affinito et al. (US 2012/0043940 A1), herein referred to as Affinito, in view of Hu et al. (US 2016/0293943 A1), herein referred to as Hu.
Affinito does not appear to explicitly teach the limitations of claim 7. However, Hu recites the formation of a battery structure comprising an anode that is coated with a composite coating. In view of claim 7, Hu teaches (Claim 24) a lithium metal anode that includes a composite coating mixture comprising a mixture of lithium ion conducting polymer and reinforcing fibers. Hu further teaches (Claim 33) the composite coating is porous. 
Therefore, at the time of the effective filing date of the application, it would have been obvious to one of ordinary skill in the art to modify the anode taught by Affinito to include the teachings of Hu directed to forming an anode with a fibrous coating composite in order to improve the suppression of lithium dendrites from forming during charging and discharging of the battery structure.

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claims 3 and 4 are considered to be allowable because the prior art does not teach or suggest a battery cell at least one deposition biasing element includes a seed layer having discrete concentrations of a metal material corresponding to ions conducted by the ion conducting material, the seed layer positioned between the first current collector and the separator so as to be closer to the first current collector than to the separator, and configured to bias ion deposition within the anode toward the first current collector.
The closest prior art reference for claims 3 and 4 is considered to be Lopatin et al. (US 2014/0011088 A1). Lopatin et al. teach [0036 and 0048] an anode structure comprised of a current collector and a conductive seed layer formed thereon. Lopatin et al. however do not teach or suggest the seed layer having discrete concentrations of metal material corresponding to ions that are conducted by the ion conductive material of the anode.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724